Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 17 October 2019, in which claims 1-23 have been cancelled, and new claims 24-44 have been added, is acknowledged.
Claims 24-44 are pending in the instant application.
Claims 24-44 are subject of a restriction requirement.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group (I): A method for promoting excretion of uremic substance outside the body in a mammalian subject in need thereof, comprising administering a pharmaceutical composition comprising an effective amount of an alkalinizing agent to the subject, as recited in claims 24-32, 35, 38, 41-44; 
Group (II): A method for treating or preventing kidney tubular damage in a mammalian subject in need thereof, comprising administering a pharmaceutical composition comprising an effective amount of an alkalinizing agent to the subject, as recited in claims 33, 36, 39;
Group (III): A method for suppressing progression of chronic kidney disease in a mammalian subject in need thereof, comprising administering a pharmaceutical composition 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The instant application lacks unity of invention because the instant application is directed to multiple sets of inventions, rather than being drawn to one product and one process of use of said product. Inventions I-III are directed to three different processes of use of an alkalinizing agent, administered to different patient populations/subjects suffering from different diseases/disorders. The inventions are distinct because a method of promoting excretion of uremic substance outside the body in a mammalian subject (Group I), is different from a method of treating or preventing tubular damage in a subject (Group II), and is different from a method of suppressing the progression of chronic kidney disease in a mammalian subject (Group III). That is because the method of Group III requires that the subject/patient suffers from chronic kidney disease, while a method of Group I or a method of preventing kidney tubular damage of Group II may occur in healthy subjects, or in patients who may suffer from a disease but do not suffer from chronic kidney disease.
Therefore, no unity of invention exists.

 	Further, this application contains claims directed to the following patentably distinct species: uremic substances to be excreted outside the body; patient population subjected to a method of promoting excretion of uremic substance; alkalinizing agents; patient population subjected to a method of treating or preventing kidney tubular damage.

There is a search and/or examination burden for the patentably distinct alkalinizing agents, each such agent requiring a different field of search and/or a different classification.	

If Applicant elects an invention of Group (I), Applicant is required to elect a specific patient population, healthy subjects or patients suffering from a specific disease; a specific uremic substance to be excreted outside the body, from the genus of claims 28, 29 or another disclosed, as well as a specific alkalinizing agent, having a distinct chemical structure, from the genus of claims 38, 41, or another disclosed, to be administered in the method.
If Applicant elects an invention of Group (II), Applicant is required to elect a specific patient population, healthy subjects or patients suffering from a specific disease; as well as a specific alkalinizing agent, having a distinct chemical structure, from the genus of claims 36, 39, or another disclosed, to be administered in the method.
If Applicant elects an invention of Group (III), Applicant is required to elect a specific alkalinizing agent, having a distinct chemical structure, from the genus of claims 37, 40, or another disclosed, to be administered in the method.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, 

Due to the complexity of the case, no attempt was made to reach the applicant by telephone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Monday-Thursday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627